Citation Nr: 1611746	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  He served in the Republic of Vietnam and had subsequent duty in the United States Marine Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Board remanded the claims for further development.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran's right bundle branch block (ischemic heart disease) is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

Right bundle branch block was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. 

Where a Veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

As noted above, the Veteran had active service in Vietnam.

His service treatment records are negative for any complaints or treatment of a heart disability.

On VA examination in September 2010, the examiner stated that the Veteran did not have a diagnosis of ischemic heart disease.  

Following appellate review in August 2013, the Board noted that since the September 2010 VA examination, additional VA treatment records had been associated with the claims folder pertaining to the Veteran's heart.  The Board remanded the claim for consideration of these additional medical records and for further VA examination.

On VA examination in January 2014, the examiner noted that the Veteran's medical treatment records show that he was treated for a heart block in 2010.  Following a physical examination, the Veteran was diagnosed as having a right bundle branch block which the examiner indicated was a condition accepted within the general medical definition of ischemic heart disease.  However, in a February 2014 medical opinion report, the examiner concluded that the right bundle branch block was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the right bundle branch block is a defect in the heart's electrical conduction system.  Furthermore, the examiner stated that the condition developed after the Veteran left the armed services and that there was currently no evidence to support the development of right bundle branch block and herbicide exposure.     

The Veteran served in the Republic of Vietnam and subsequently manifested right bundle branch block (ischemic heart disease) many years after service separation.  Despite the January 2014 VA examiner's negative nexus opinion, the regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right bundle branch block is warranted.


ORDER

Service connection for right bundle branch block, claimed as a result of herbicide exposure, is granted.


REMAND

Unfortunately the Board finds that further AOJ action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  In its August 2013 remand, the Board conceded the Veteran's in-service noise exposure as a machine gunner.  The Board also determined that an April 2010 VA audiology examiner's negative nexus opinion with respect to bilateral hearing loss was inadequate.  Of significance, the Board noted that the April 2010 VA examiner appeared to her base her negative opinion on the lack of medical evidence of hearing loss in service or for many years thereafter.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The claim was remanded for further VA opinion.
 
The Veteran underwent further VA audiology examination in January 2014.  The examiner provided a negative nexus opinion, however, the Board finds that this opinion is also inadequate. The examiner did not discuss the Veteran's in-service exposure to acoustic trauma or consider this fact in the opinion as the basis of the opinion was the lack of evidence demonstrating hearing loss in both the right and left ear in the service treatment records.  Based on the foregoing, the Board finds that another opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the January 2014 VA audiologist or, if he/she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts in-service noise exposure from serving as a machine gunner. His in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.
 
2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


